DETAILED ACTION
This office action is responsive to communication filed on March 11, 2022.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The objection to the Title is hereby removed in view of Applicant’s response.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0134624) in view of Yoshida et al. (US 20150228678).

	Consider claim 1, Zhang et al. teaches:
	A solid-state imaging device (see figures 3-5) comprising: 
	a solid-state imaging element (photoelectric converting element, 31, paragraph 0038) including a light receiving surface (i.e. top surface in figures 3 and 4) and back surface on an opposite side to the light receiving surface (i.e. the bottom surface shown in figures 3 and 4); 
	a main substrate (substrate, 321) connected to the back surface of the solid-state imaging element (31) on an opposite side to the light receiving surface (A lower surface of the photoelectric converting element (31) is affixed to the substrate (321) with glue, paragraph 0040.); 
	electronic components (i.e. electronic components of a circuit board, 322) mounted on the main substrate (321, see figure 4, paragraphs 0039 and 0040); and 

	the main substrate (321) has a base part and a protruding part (see figures 3-5, paragraph 0040), 
	the base part has a first surface (200) facing the back surface of the solid-state imaging element (31, see figures 3-5), 
	the protruding part protrudes from the first surface (200, see figure 5) of the base part and is connected to the back surface of the solid-state imaging element (i.e. via the first platform surface, 100, paragraph 0040), and 
	the electronic components (see 322) are mounted on the first surface (200) of the base part between the main substrate (321) and the solid-state imaging element (31, see figures 3 and 4).
	However, Zhang et al. does not explicitly teach a sealing resin positioned between the solid-state imaging element and the main substrate.
	Yoshida et al. similarly teaches a solid-state imaging device (figure 3) comprising a solid-state imaging element (image pickup device chip, 10) connected to a main substrate (wiring board, 30), paragraphs 0052-0055.
	However, Yoshida et al. further teaches that a sealing resin (sealing resin, 19) is positioned between the solid-state imaging element and the main substrate (“it is preferable that a space between the image pickup device chip 10 and the wiring board 30 is sealed by a sealing resin 19”, paragraph 0064, figure 3).


	Consider claim 6, and as applied to claim 1 above, Zhang et al. further teaches that cavities as spaces for the electronic components (322) being mounted are formed on the left and right of the main substrate (321, see figure 4) when seen from the light receiving surface side of the solid-state imaging element (i.e. from the top side in figure 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0134624) in view of Yoshida et al. (US 20150228678) as applied to claim 1 above, and further in view of Itoi et al. (US 8,013,350).

	Consider claim 3, and as applied to claim 1 above, the combination of Zhang et al. and Yoshida et al. does not explicitly teach a transparent member fixed to the light receiving surface of the solid-state imaging element by an adhesive, wherein an outer edge of the transparent member seen from the light receiving surface side of the solid-state imaging element is positioned within the outer edge of the solid-state imaging element, and an outer edge of the adhesive seen from the light receiving surface side of 
	Itoi et al. similarly teaches a solid-state imaging device (figures 1-7) including a solid-state imaging element (11a, column 5, lines 64-66).
	However, Itoi et al. additionally teaches that solid-state imaging device (figures 1-7) includes a transparent member (12, column 5, lines 64-67), wherein the transparent member (12) is adhered to the solid-state imaging element (11a) via an adhesive (13, figure 4C, column 10, lines 18-35), wherein an outer edge of the transparent member (12) seen from the light receiving surface side of the solid-state imaging element is positioned within the outer edge of the solid-state imaging element (11a, see figures 1 and 2), and an outer edge of the adhesive (13) seen from the light receiving surface side of the solid-state imaging element (11a) is positioned within the outer edge of the solid-state imaging element (11a, see figures 2B, 4B and 4C).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state imaging device taught by the combination of Zhang et al. and Yoshida et al. include a transparent member adhered to the solid-state imaging element and positioned within an outer edge of the solid-state imaging element as taught by Itoi et al. for the benefit of providing a small, thin and high-quality optical device that excels in moisture resistance and prevents deterioration of strength (Itoi et al., column 2, line 64 through column 3, line 4).

Allowable Subject Matter
Claims 2, 7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Consider claim 2, the prior art of record does not teach nor reasonably suggest that an outer edge of the main substrate seen from the light receiving surface side of the solid-state imaging element is positioned within an outer edge of the solid-state imaging element; and an outer edge of the sealing resin seen from the light receiving surface side of the solid- state imaging element is positioned within the outer edge of the solid-state imaging element, in combination with the other elements recited in parent claim1.

	Consider claim 7, the prior art of record does not teach nor reasonably suggest that the sealing resin is a laminated body of a first sealing resin and a second sealing resin, the first sealing resin is disposed on a solid-state imaging element side and the second sealing resin is disposed on a main substrate side, and a boundary surface between the first sealing resin and the second sealing resin inclines so that a thickness of the first sealing resin is reduced from an inside to an outside of the solid-state imaging device, in combination with the other elements recited in parent claim 1.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696